DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(l/m).  The drawings are required to have sufficient line quality/thickness and shading so as to allow for adequate reproduction value.  No new matter should be added.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) XXX is/are rejected under 35 U.S.C. 103 as being unpatentable over Knobloch et al., U.S. Patent Publication 2011/0203809, in view of Surjaatmadja et al., U.S. Patent Publication 2010/0122817, hereinafter referred to as Knobloch and Surjaatmadja.
Regarding Claim 1, Knobloch discloses a ball seat release apparatus comprising:
An outer sleeve (20) having a recess pocket (22A) located along a portion of an inner surface thereof (Paragraphs 0034, 0035); and
A ball seat (formed as seat 56 on sleeve 50) slidingly engaged within the outer sleeve, the ball seat body configured to move from a first linear position (as seen in Figure 11) to a second linear position in relation to the shear sleeve (as seen in Figure 12), the ball seal body including:
	A longitudinal fluid passageway (central bore of sleeve 50, Figure 2);
A ball seat (56) located in the longitudinal fluid passageway (Paragraph 0036);
One or more first fluid bypass ports (54A/B) coupling the longitudinal fluid passageway an exterior of the ball seat body (Paragraphs 0036, 0044), the one or more first fluid bypass ports located on a first side of the ball seat (as seen in Figure 2, in an uphole direction);
One or more second fluid bypass ports (52/55) coupling the longitudinal passageway and the exterior of the ball seat body (Paragraphs 0036, 0037, 0044), the one or more second fluid bypass ports located on a second opposing side of the ball seat (as seen in Figure 2, ports 52/55 are located on a downhole side of the seat).
	While Knobloch discloses the above structures for the ball seat system wherein detent mechanisms (32, also envisions snap rings; Paragraph 0035) are used to hold the assembly in an initial position, it does not expressly disclose the use of a shear element for maintaining the connection.
Additionally, Surjaatmadja teaches the use of a downhole sliding sleeve system which can use various holding elements including snap rings (214) and shear pins (Paragraph 0038).
Therefore, it would have been obvious for one having ordinary skill in the art to modify the assembly of Knobloch to further include shear pins to hold the sliding sleeve ball seat against the outer housing as taught by Surjaatmadja.  Doing so merely constitutes a known combination of force resisting holding members known for use with drop ball actuated systems (Paragraph 0038).
Regarding Claims 2 and 4, Knobloch further discloses that the shear sleeve incudes a locking snap feature (presented as detents 32, which may also take the form of snap rings or pins; Paragraph 0035).
Regarding Claim 3, Knobloch further discloses that the recess pocket is a first recess pocket (22A), and wherein the ball seat body includes a second recess pocket locked along a portion of an outer surface thereof, the locking snap feature configured to radially retract into the second recess pocket to lock the ball seat body and the shear sleeve relative to one another when the ball seat is in the second position (as seen in Figure 12).
Regarding Claim 5, Knobloch further discloses that the recess pocket, the first fluid bypass ports, and the second fluid bypass ports are configured to provide a fluid path around a drop ball (60, Figure 12) engaged with the ball seat when the ball seat body is in the second position (as seen in Figure 12, illustrated by the flow arrows around the ball).
Regarding Claim 6, Knobloch further discloses that a distance (D) between the first fluid bypass ports and the second fluid bypass ports is greater than a width (W) of the recess pocket (as seen in Figure 11 and 12, the bypass ports on opposite sides of the ball seat are substantially spaced along the tubular, whereas the width is limited by the sidewall thickness of the tubular body).
Regarding Claim 7, Knobloch further discloses that the ball seat body has a first outer diameter (d1) proximate the first bypass ports and a second less outer diameter (d2) proximate the one or more second fluid bypass ports (as seen in Figures 11/12, the uphole terminal end of the sliding sleeve has an enlarged diameter relative to the standard diameter below the ball seat).
Regarding Claim 8, Knobloch further discloses that one or more of the first bypass ports do not radially align with the recess pocket when the ball seat body is in the first position (see Figure 11) but one or more of the second fluid bypass ports do radially align with the recess pocket when the ball seat body is in the first linear position (as seen in Figure 11, slots 55 align with the recess), and the one or more first fluid bypass ports do radially align with the recess pocket when the ball seat is in the second position (as seen in Figure 12) but one or more second fluid bypass ports do not radially align with the recess pocket when the ball seat is in the second position (as seen in Figure 12, at least ports 52 are not aligned, as well as portions of the lower end of slots 55).
Regarding Claim 9, Knobloch further discloses that the shear sleeve is a sliding sheer sleeve (in the absence of more explicit structure as to what would qualify as a sliding sleeve, given it deployed within a casing string it is seen as a generic sliding sleeve).
Regarding Claim 10, Knobloch further discloses the apparatus includes a first circumferential seal located between the shear sleeve and the ball seat body proximate and uphole of the first fluid ports (as defined by the tapered surface at the terminal uphole end), a second circumferential seal located between the sheer sleeve and the ball seat body proximate and downhole of the first bypass ports and a third circumferential seal located between the sheer sleeve and the ball seat body proximate and downhole of the second fluid bypass ports (as seen in Figure 9, multiple circumferential seals 51 are arranged around the ports; Paragraphs 0036, 0037).
Regarding Claim 11, Knobloch discloses a well system, comprising:
A casing string secured within a wellbore extending through one or more subterranean formation (around the tubing string; Paragraph 0002);
A ball seat release apparatus (generally 10) coupled proximate a downhole end of a running tool (via threaded connection 30), and positioned within at least a portion of the casing string, the ball seat release apparatus including:
An outer sleeve (20) having a recess pocket (22A) located along a portion of an inner surface thereof (Paragraphs 0034, 0035); and
A ball seat (formed as seat 56 on sleeve 50) slidingly engaged within the outer sleeve, the ball seat body configured to move from a first linear position (as seen in Figure 11) to a second linear position in relation to the shear sleeve (as seen in Figure 12), the ball seal body including:
	A longitudinal fluid passageway (central bore of sleeve 50, Figure 2);
A ball seat (56) located in the longitudinal fluid passageway (Paragraph 0036);
One or more first fluid bypass ports (54A/B) coupling the longitudinal fluid passageway an exterior of the ball seat body (Paragraphs 0036, 0044), the one or more first fluid bypass ports located on a first side of the ball seat (as seen in Figure 2, in an uphole direction);
One or more second fluid bypass ports (52/55) coupling the longitudinal passageway and the exterior of the ball seat body (Paragraphs 0036, 0037, 0044), the one or more second fluid bypass ports located on a second opposing side of the ball seat (as seen in Figure 2, ports 52/55 are located on a downhole side of the seat).
	While Knobloch discloses the above structures for the ball seat system wherein detent mechanisms (32, also envisions snap rings; Paragraph 0035) are used to hold the assembly in an initial position, it does not expressly disclose the use of a shear element for maintaining the connection.
Additionally, Surjaatmadja teaches the use of a downhole sliding sleeve system which can use various holding elements including snap rings (214) and shear pins (Paragraph 0038) and wherein ball seal sleeve structures are known to be used in conjunction with wellbore having casing strings, liners, tubing strings, etc. (Paragraphs 0024, 0031).
Therefore, it would have been obvious for one having ordinary skill in the art to modify the assembly of Knobloch to further include shear pins to hold the sliding sleeve ball seat against the outer housing as taught by Surjaatmadja.  Doing so merely constitutes a known combination of force resisting holding members known for use with drop ball actuated systems (Paragraph 0038).  Additionally, the inclusion of a liner hanger/string suspended as part of the casing string merely constitutes the use of a standard wellbore completion structure as part of the rig deployment operation (Paragraphs 0024, 0031).
Regarding Claim 12, Knobloch further discloses that the shear sleeve incudes a locking snap ring (presented as detents 32, which may also take the form of snap rings or pins; Paragraph 0035).
Regarding Claim 13, Knobloch further discloses that the recess pocket is a first recess pocket (22A), and wherein the ball seat body includes a second recess pocket locked along a portion of an outer surface thereof, the locking snap feature configured to radially retract into the second recess pocket to lock the ball seat body and the shear sleeve relative to one another when the ball seat is in the second position (as seen in Figure 12).
Regarding Claim 14, Knobloch further discloses that the recess pocket, the first fluid bypass ports, and the second fluid bypass ports are configured to provide a fluid path around a drop ball (60, Figure 12) engaged with the ball seat when the ball seat body is in the second position (as seen in Figure 12, illustrated by the flow arrows around the ball).
Regarding Claim 15, Knobloch further discloses that a distance (D) between the first fluid bypass ports and the second fluid bypass ports is greater than a width (W) of the recess pocket (as seen in Figure 11 and 12, the bypass ports on opposite sides of the ball seat are substantially spaced along the tubular, whereas the width is limited by the sidewall thickness of the tubular body).
Regarding Claim 16, Knobloch further discloses that the ball seat body has a first outer diameter (d1) proximate the first bypass ports and a second less outer diameter (d2) proximate the one or more second fluid bypass ports (as seen in Figures 11/12, the uphole terminal end of the sliding sleeve has an enlarged diameter relative to the standard diameter below the ball seat).
Regarding Claim 17, Knobloch further discloses that one or more of the first bypass ports do not radially align with the recess pocket when the ball seat body is in the first position (see Figure 11) but one or more of the second fluid bypass ports do radially align with the recess pocket when the ball seat body is in the first linear position (as seen in Figure 11, slots 55 align with the recess), and the one or more first fluid bypass ports do radially align with the recess pocket when the ball seat is in the second position (as seen in Figure 12) but one or more second fluid bypass ports do not radially align with the recess pocket when the ball seat is in the second position (as seen in Figure 12, at least ports 52 are not aligned, as well as portions of the lower end of slots 55).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown-Kerr et al., U.S. Patent Publication 2016/0108716, hereinafter Brown, in view of Knobloch (2011/0203809) and Surjaatmadja (2010/0122817).
Regarding Claim 17, Brown discloses a method for completing a well system, comprising:
Deploying a liner hanger (24) and a liner string (22) within a casing (14) using a running tool (generically 34), wherein a ball seat release apparatus is coupled proximate a downhole end of the running tool (seat 41 is configured to catch a ball or plug; Paragraphs 0085, 0086), the ball seat release apparatus including:
A ball seat (seat 41 is configured to capture a ball for applying pressure (Paragraph 0085);
Positioning the liner hanger proximate a downhole end of the casing string (Paragraphs 0086-0087);
Placing a drop ball/plug within the casing string, the drop ball seating against the  ball seat (Paragraph 0085);
Pressuring up on the drop ball seated against the seat to set the liner hanger and fix the liner string relative to the casing string (Paragraphs 0085-0087).
While Brown discloses the liner hanger operation using a ball seat, wherein the ball seat is configured to allow fluid communication be established after the ball has been landed (Paragraph 0085), it does not include the additional features of the ball seat bypass structures recited.
Additionally, a ball seat release apparatus comprising:
An outer sleeve (20) having a recess pocket (22A) located along a portion of an inner surface thereof (Paragraphs 0034, 0035); and
A ball seat (formed as seat 56 on sleeve 50) slidingly engaged within the outer sleeve, the ball seat body configured to move from a first linear position (as seen in Figure 11) to a second linear position in relation to the shear sleeve (as seen in Figure 12), the ball seal body including:
	A longitudinal fluid passageway (central bore of sleeve 50, Figure 2);
A ball seat (56) located in the longitudinal fluid passageway (Paragraph 0036);
One or more first fluid bypass ports (54A/B) coupling the longitudinal fluid passageway an exterior of the ball seat body (Paragraphs 0036, 0044), the one or more first fluid bypass ports located on a first side of the ball seat (as seen in Figure 2, in an uphole direction);
One or more second fluid bypass ports (52/55) coupling the longitudinal passageway and the exterior of the ball seat body (Paragraphs 0036, 0037, 0044), the one or more second fluid bypass ports located on a second opposing side of the ball seat (as seen in Figure 2, ports 52/55 are located on a downhole side of the seat).
	Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Brown to include the selectively actuatable ball seat with a bypass system as doing so merely constitutes a substitution of one known ball seat actuator to produce the expected result of an actuatable ball seat with the ability to further open up fluid flow across the ball seat (MPEP 2143, Subsection I, B).
While Brown/Knobloch teaches the above structures for the ball seat system wherein detent mechanisms (Knoblock 32, also envisions snap rings; Paragraph 0035) are used to hold the assembly in an initial position, it does not expressly disclose the use of a shear element for maintaining the connection.
Additionally, Surjaatmadja teaches the use of a downhole sliding sleeve system which can use various holding elements including snap rings (214) and shear pins (Paragraph 0038).
Therefore, it would have been obvious for one having ordinary skill in the art to modify the assembly of Brown/Knobloch to further include shear pins to hold the sliding sleeve ball seat against the outer housing as taught by Surjaatmadja.  Doing so merely constitutes a known combination of force resisting holding members known for use with drop ball actuated systems (Paragraph 0038).
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Marcin et al., U.S. Patent Publication 2017/0175487, teaches the use of a drop ball actuated system which includes a shifting seat and a shear sensitive interface.
Palacios, U.S. Patent Publication 2011/0114334, teaches the use of a downhole sliding sleeve tool with shear pins arranged to release and allow ball seat elements to shift.
Themig et al., U.S. Patent Publication 2018/0320478, teaches the use of a ball catching seat which includes shear pins to maintain a minimum actuation pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676